Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the communication received 3/18/2022. Applicant in response to a restriction requirement elected group I sub specie 1 without traverse. Claims 1 – 8, 10 – 15, 17, 19, 21 – 24 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 in the reply filed on 3/18/2022  is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 12/11/2019 is acknowledged by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification refers to the appliance as a “cooker”. Examiner suggests replacing the term “cooker” with “blender” in the specification as well as the title of the application.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 10 – 11, 13 – 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent to Chung (11,311,148).
Examiner is referencing the US Patent for this rejection but is using the Korean application date Aug. 18, 2017 as the priority date. 
Regarding claim 1, Chung discloses a first member (560) in which at least one fluid intake hole (564) is formed, a second member (520) in which at least a portion of an exhaust channel, through which gas in liquid flowing inside through the fluid intake hole is discharged, is formed; and a movable member (540) movably disposed between the first member and the second member and closing the exhaust channel by being moved by liquid in fluid flowing inside through the fluid intake hole.
Regarding claim 2, Chung discloses the movable member (540) closes the exhaust channel by being moved to the second member by buoyancy of the liquid (Col. 7 Lines 8 – 21).
Regarding claim 3, Chung discloses the movable member (540) is accommodated in the first member (560), the movable member is positioned such that at least a portion of an outer surface of the movable member is adjacent to an inner surface of the first member (Fig. 6), and when the liquid flows between the outer surface of the movable member and the inner surface of the first member, the movable member closes the exhaust channel by being moved to the second member by force that discharges the gas to the outside through the exhaust channel (Fig. 7).
	Regarding claim 10, Chung discloses the first member (560) includes a bottom (565) in which at least a portion of the fluid intake hole (564) and a side wall portion (walls where 561 is located) extending upward from the bottom, the movable member includes a foreign substance (examiner is interpreting 541 for this limitation)  shield having an outer diameter smaller than an inner diameter of the side wall portion and formed such that an outer circumference is adjacent to an inner wall of the inner wall portion, and an upward protrusive ring protruding (546) in an annular shape from a top surface of the foreign substance shield, the second member includes a first downward protrusive ring (524) and a second downward protrusive ring (523) that are exposed downward, and the upward protrusive ring is positioned between the first downward protrusive ring and the second downward protrusive ring, thereby forming a portion of the exhaust channel.  
	Regarding claim 11, Chung discloses wherein the movable member (540) is movably disposed between a first position at which the exhaust channel is opened (Fig. 6) and a second position at which the exhaust channel is closed (Fig. 7), the upward protrusive ring keeps being spaced apart from the first downward protrusive ring and the second downward protrusive ring when the movable member is positioned at the first position, and the upward protrusive ring blocks the exhaust channel in contact with at least one of the first downward protrusive ring and the second downward protrusive ring when the movable member is positioned at the second position as shown in figure 7.
	Regarding claim 13, Chung discloses the first member (560) includes a bottom (565) in which at least a portion of the fluid intake hole (564) and a side wall portion (where 561 is located)  extending upward from the bottom, the movable member includes a foreign substance shield (541) having an outer diameter smaller than an inner diameter of the side wall portion and formed such that an outer circumference is adjacent to an inner wall of the inner wall portion, and an upward protrusive ring (546) protruding in an annular shape from a top surface of the foreign substance shield, the second member includes a downward protrusive ring (523) exposed downward, positioned adjacent to the upward protrusive ring, and forming a portion of the exhaust channel, and the movable member includes a chamber space in which at least a portion of the downward protrusive ring is accommodated and a blocking plate (550) forming at least a portion of a bottom of the chamber space.
	Regarding claim 14, Chung discloses movable member (540) is movably disposed between a first position at which the exhaust channel is opened (Fig. 6) and a second position at which the exhaust channel is closed (fig. 7), the upward protrusive ring and the blocking plate keep being spaced apart from each other when the movable member is at the first position, and the blocking plate blocks the exhaust channel in contact with the downward protrusive ring when the movable member is positioned at the second position as shown in figures 6 and 7.  
	Regarding claim 15, the moveable member (540) disclosed by Chung is capable of rotational movement with respect to first and second members.
 	Regarding claim 17, Chung discloses a check valve (530) installed in the second member and opening/closing an outlet of the exhaust channel, wherein the check valve (530) includes an opening/closing wing (the larger diameter shown on the left in Fig. 6) and an installation portion (shaft portion) extending downward from a center of the opening/closing wing, and the second member includes an installation portion accommodation hole through which the installation portion passes and at least one exhaust channel outlet formed around the installation portion accommodation hole to be positioned under the opening/closing wing and being opened/closed by the opening/closing wing.
	Regarding claim 19, Chung discloses the installation portion includes a first installation portion (shaft portion) having an outer diameter smaller than an inner diameter of the installation portion accommodation hole and a second installation portion (lower larger diameter portion) having an outer diameter larger than the outer diameter of the first installation portion, and the check valve is not moved due to own weight of the check valve with the second installation portion fitted in the installation portion accommodation hole (examiner maintains the location of the check valve will not change due to its own weight after the installation of the second installation portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 -5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Chung (11,311,148) as applied to claims 1 and 13 above, and further in view of US Patent to Greer et al. (2,721,620).
	Regarding claim 4 – 5, Chung discloses the first member includes a bottom (565) in which at least a portion of the fluid intake hole (564) is formed and a side wall portion extending upward from the bottom, and a foreign substance shield (541) having an outer diameter smaller than an inner diameter of the side wall portion and formed such that an outer circumference is adjacent to an inner wall of the side wall portion. 
	Chung does not disclose an inclined portion that forms an inclination from an outer circumference of the bottom and extends upward and a foreign substance entering the first member through the fluid intake hole moves along the inclined portion and is discharged out of the first member through the fluid intake hole without passing through between the foreign substance shield and the side wall portion.
	However, having an inclined  collector plate for fluid separators is well known in the art as taught by Greer et al. Greer et al. teach an inclined plates (19) to creates baffles that separates fluid. Therefore, a person having ordinary skill in the art adapt the Greer et al. teaching of having inclined baffles to create considerable resistance thereby separating the fluid. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Chung (11,311,148) as applied to claim 1 above, and further in view of US Patent to Kaneko (7,806,135).
	Regarding claim 6, Chung discloses the first member includes a bottom (565) in which at least a portion of the fluid intake hole (564) is formed and a side wall portion (561) extending upward from the bottom (565).
Chung does not disclose a guide groove coupled to a side of the movable member to guide the movable member to be able to move up and down.
However, guiding a movable valve by means of a guide in the housing is well known in the art as taught by Kaneko. Kaneko teaches a guide (24) in the housing to locate a movable member. Therefore, a person having ordinary skill in the art would adapt the Kaneko teaching of having a grove in the top of the housing to guide a valve member to the valve disclosed by Chung to locate the valve member when it  moves in the vertical direction. 

Allowable Subject Matter
Claims 7 – 8 and 12  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753